Snapshot - 1:08CR00218-001                                                                                                                           Page 1 of 2

                             Case 1:08-cr-00218-DAD Document 90 Filed 06/09/21 Page 1 of 2
      AO 245D-CAED (Rev. 09/2019) Sheet 1 - Judgment in a Criminal Case for Revocation



                                    UNITED STATES DISTRICT COURT
                                                      Eastern District of California
                      UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)
                                 v.
                       STEVEN KENNETH YOUNG                                         Criminal Number: 1:08CR00218-001
                                                                                    Defendant's Attorney: Darryl Young, Appointed
      THE DEFENDANT:
             admitted guilt to violation of charge(s) 1 and 2 as alleged in the violation petition filed on 2/13/2020 .
             was found in violation of condition(s) of supervision as to charge(s)            after denial of guilt, as alleged in the violation petition
             filed on   .

      The defendant is adjudicated guilty of these violations:
      Violation Number                  Nature of Violation                                                            Date Violation Ended
       Charge 1                              UNAUTHORIZED POSSESSION OF PORNOGRAPHY                                    December 18, 2019
       Charge 2                              UNAUTHORIZED USE OF A COMPUTER                                            December 18, 2019

       The court:        revokes:       modifies:        continues under same conditions of supervision heretofore ordered on 5/10/2010 .

             The defendant is sentenced as provided in pages 2 through               of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

             Charge(s)       is/are dismissed.

              Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

               It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
       residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
       ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
       circumstances.
                                                                                   6/8/2021
                                                                                   Date of Imposition of Sentence




                                                                                   Signature of Judicial Officer
                                                                                   Dale A. Drozd, United States District Judge
                                                                                   Name & Title of Judicial Officer
                                                                                   6/9/2021
                                                                                   Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpPleadingInfoRevoc&cid=6f... 6/9/2021
Snapshot - 1:08CR00218-001                                                                                                                 Page 2 of 2

                             Case 1:08-cr-00218-DAD Document 90 Filed 06/09/21 Page 2 of 2
      AO 245B-CAED (Rev. 09/2019) Sheet 3 - Supervised Release
      DEFENDANT: STEVEN KENNETH YOUNG                                                                                                 Page 2 of 2
      CASE NUMBER: 1:08CR00218-001

                                                SPECIAL CONDITIONS OF SUPERVISION
       1.      The defendant shall be monitored for a period of 60 days, with location monitoring technology, which may include the use of
               radio frequency (RF) or Global Positioning System (GPS) devices, at the discretion of the probation officer. The defendant
               shall abide by all technology requirements and shall pay the costs of location monitoring based upon their ability to pay as
               directed by the probation officer. In addition to other court-imposed conditions of release, the defendant's movement in the
               community shall be restricted as follows:

               a. The defendant shall be restricted to his residence at all times except for employment; education; religious services;
               medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
               activities as pre-approved by the probation officer; (Home Detention)




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpPleadingInfoRevoc&cid=6f... 6/9/2021
